In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00183-CR



      NORRIS WAYNE JACKSON, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0330X




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Norris Wayne Jackson, Jr., appeals from the revocation of his community supervision

and final adjudication of his guilt and imprisonment for the offense of burglary of a habitation.

Seven months after being placed on deferred adjudication, the State filed a motion to adjudicate.

On his pleas of “true” to three of the allegations, the trial court found Jackson guilty and

sentenced him to four years’ imprisonment.

       Jackson’s attorney on appeal filed a brief on October 23, 2013, which states that he has

reviewed the record.    Counsel summarizes the evidence elicited during the course of the

proceeding and briefly explains the procedural history, stating that he has found no meritorious

issues to raise for appeal. Counsel nevertheless has suggested one potential issue, arguing that

his sentence was disproportionate punishment for the offense and amounted to cruel and unusual

punishment under the Eighth Amendment to the United States Constitution—but then also

correctly pointing out that even if the argument had some viability, the argument was not

preserved for review on appeal.

       In so doing, counsel has provided a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. This meets the requirements of

Anders v. California, 386 U.S. 738, 743–44 (1967); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel

Op.] 1978).

       As also required by Anders, counsel has filed a motion with this Court seeking to

withdraw as counsel in this appeal. Counsel mailed a copy of his brief to Jackson on October 22,


                                               2
2013, along with a copy of his motion to withdraw and a letter informing Jackson of his right to

file a pro se response, providing this Court’s address, and informing Jackson that he would need

to immediately proceed with filing such a response should he desire to do so. Counsel also

provided Jackson with a complete copy of the record for his use in filing such a response should

he choose to do so. Jackson has not filed a pro se response and has not contacted this Court in

connection with his appeal.

         We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005). 1




1
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                         3
      We affirm the judgment of the trial court.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      January 2, 2014
Date Decided:        January 3, 2014

Do Not Publish




                                               4